Citation Nr: 0802331	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  06-19 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), rated at 30 percent from 
December 13, 2002 and at 50 percent from March 17, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
November 1945 and July 1946 to March 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted service connection for PTSD 
assigning a 30 percent evaluation effective December 13, 
2002.  The RO subsequently granted an increased rating of 50 
percent for PTSD effective March 17, 2004.  The veteran has 
indicated that he is not satisfied with this rating.  Thus, 
this claim is still before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  In December 2007, the veteran testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO.  A transcript of the hearing is of record.

On January 2, 2008, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 

The veteran's representative submitted a statement in July 
2007 asserting that the veteran was seeking entitlement to 
individual unemployability.  This matter has not been 
adjudicated is referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified in the December 2007 hearing that the 
severity of his PTSD disability had worsened since he was 
last examined by VA.  He stated that he has made two suicide 
attempts, one attempting to crash while driving with his wife 
and another when he tried to gas himself in his home.  He 
also testified that he does not want to bathe or shower.  The 
record demonstrates that the veteran was last evaluated for 
his PTSD in an April 2005 VA examination.  When it is 
asserted that the severity of a service-connected disability 
has increased since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95 
(1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, 
another examination should be scheduled to determine whether 
the present level of his PTSD disability has increased since 
the April 2005 VA examination.  38 C.F.R. § 3.159(c).  The 
examiner should consider the overall picture of the veteran's 
impairment, including VA medical records dated from December 
2004 to April 2005 showing a diagnosis of severe PTSD and a 
GAF score range of 40-45.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VA letter compliant 
with the notice and assistance 
requirements with respect to the increased 
rating claim for PTSD.  The letter should 
include the notice elements pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
present severity of the veteran's PTSD.  
Specifically the examiner should do the 
following:

(a) State whether the veteran has total 
occupational and social impairment, due to 
such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.  
(b)  State whether the veteran has 
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

(c)  State whether the veteran has 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.

(d)  Assess the veteran's current Global 
Assessment of Function (GAF) score and 
resolve any significant discrepancy 
between his GAF score and the other 
findings on the mental status examination.

The examiner must review the claims folder 
in conjunction with the examination.  The 
examiner should consider the overall 
picture of the veteran's impairment, 
including VA medical records from December 
2004 to April 2005 showing a diagnosis of 
severe PTSD and a GAF score range of 40-
45.  The examiner must provide a detailed 
rationale for all medical opinions.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) with notice 
of all relevant actions taken, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal and allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

